DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
In claim 1, regarding the limitation “a housing formed with a working space”, the verb formed with is incorrectly used. Examples of better choice of words include “a housing forming a working space” or “a housing with a working space”. Appropriate correction is required.
Claim 17 recites contacting the glass substrate to a cooling plate. “to” is the incorrect preposition. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a housing formed with a working space…, chamfers the edge of the glass substrate. It is unclear how the housing itself chamfers the edge of the glass substrate.
Claims 1 and 9 recite the measurement unit for sensing a thermal expansion coefficient and a pressure unit that adjust pressure to correspond to the sensed thermal expansion coefficient. It is unclear how a pressure unit can adjust a pressure to correspond to a coefficient. A pressure unit adjusts pressure and not a thermal expansion coefficient, thus, the pressure cannot correspond to a thermal expansion coefficient. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/178646, translation provided) in view of Koseki (JP 2012/24983 translation provided). Son teaches a chamfering device comprising a heating element for contacting a corner of an edge of a glass substrate and heating the edge and moving unit for sliding the heating element along the edge of the glass substrate, such that a corner of glass edge is peeled along the moving direction, thereby generating chips and chamfering the glass substrate (abstract provided for by applicant, figures 1, 3, page 2 lines 8-10, page 4 3rd passage from bottom). Son doesn’t specify a housing. Koseki teaches an apparatus for chamfering a glass substrate comprising a heating element (electrodes) that produces a glow discharge that contacts the edge of the glass substrate, a moving unit for sliding the heating elements along the edge of the glass substrate, thereby chamfering the edge of the glass substrate, and a housing, wherein the housing comprises a working space that accommodates the glass substrate therein and is isolated from the outside ([0005], [0026], [0028], figures 1-4, 9). Koseki further teaches the housing comprises a pressure adjustment unit, such as a control device 13 and negative pressure source 8, which adjust the pressure of the working space to about 10 torr ([0012], [0014]). Koseki teaches the combination of the heating element with negative pressure control provides for more accurate chamfering of the glass substrate. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have alternatively provided for the heating element of Koseki comprising a pressure adjustment unit to provide for an efficient means for accurate chamfering of the glass substrate, as taught by Koseki. Since the pressure adjustment unit comprises a control device 13 communicating with a vacuum pressure source, it is deemed capable of adjusting the pressure within the working space to a desired value, such as that corresponding to a thermal expansion coefficient of the glass substrate.
Regarding claim 11, since the negative pressure source 8 produces a negative pressure within the working space, it essentially removes gas from inside the working space to the outside.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/178646, translation provided) and Koseki (JP 2012/24983 translation provided) as applied to claim 1 above, and further in view of Son et al. (WO 2016/060386, machine translation provided).  Son ‘646 is silent regarding the material of the heating element. Son ‘386 teaches in another reference a similar apparatus for chamfering glass substrates comprising a heating element that is moved along an edge of the glass substrate to chamfer the edge of the glass substrate (abstract, figure 1). Son ’386 further teaches the heating element should be of sufficient hardness to prevent wear on the heating element when chamfering the glass substrate and suggests a material such as platinum-rhodium alloy (page 3 lines 7-10, 14-16, page 5 lines 15-18).  Son ‘386 further suggests an example of the platinum rhodium alloy wherein the platinum content is 90% and the rhodium content is 10% (tables 1 and 2). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar material comprising a platinum rhodium (10%) alloy for the heating element of Son and Koseki, as the material prevent wear when used for chamfering of the glass substrate. 
Claims 6-7, 10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/178646, translation provided) and Koseki (JP 2012/24983 translation provided) as applied to claim 1 above, and further in view of Wang et al. (2013/0323465).  Like Koseki, Wang teaches an apparatus for processing a glass substrate wherein the processing is performed in a housing, the housing comprising a working space which accommodates the glass substrate and is isolated from the outside (figures 1-2, col. 2 lines 20-23,29-31). Wang teaches having such a housing provides for a glass substrate at a specific temperature (i.e. a constant temperature of about 550°C) for processing using a temperature control device (col. 2 lines 21-23, 32-33).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have also utilized a temperature control device in the housing for the chamfering process of Son so to provide a controlled environment for processing the glass substrate, such as a controlled temperature. 
Regarding claim 10, Wang teaches adjusting the temperature of the housing to 550-650°C, as well cooling to a first temperature of 250-300°C, and then to a second temperature of 60-80°C (col. 2 lines 32-45). Although a temperature sensor is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a temperature sensor for sensing the temperature of the working space to be present in the housing of Wang, so as to provide for accurate control of the temperature in the housing at the heating and cooling steps.
Regarding claim 12, the housing of Wang is connected to temperature control device (col. 2 lines 21-23), which is capable of preheating the glass substrate, including the edges.
Regarding claims 14-15, Son teaches a cooling unit which cools the glass substrate by contacting the glass substrate (page 3 6th—8th passages).
Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/178646, translation provided), Koseki (JP 2012/24983 translation provided), and Wang et al. (2013/0323465) as applied to claim 6 above, and further in view of Hoekstra (2007/0284785).  Son teaches adjusting a temperature of the working space of the glass substrate to a temperature in the range of 0-10°C (7th-8th passage), which suggests a temperature adjustment unit. However, Son doesn’t specify a preheating unit for heating the edge above a temperature of the working space. Hoekstra teaches a heating element for cutting a glass substrate comprising a laser beam. Hoekstra also teaches providing for a preheating unit for selective preheating of the cutting region before cutting to accommodate a lesser intensity heating element used for the cutting ([0033]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a preheater to preheat the edge of the glass substrate to assist in heating up the edge for cutting by the heating element. Doing so would also require less energy demand from the heating element. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/178646, translation provided), Koseki (JP 2012/24983 translation provided), and Wang et al. (2013/0323465) as applied to claims 14-15 above, and further in view of Rossmeier et al. (2018/0037490).  Son teaches establishing a temperature difference at the edge during the cutting of the edge to enhance the effect of peeling (page 3 4th-5th passages). Son also teaches cooling the glass substrate by contacting the glass substrate with a cooling plate (page 3 7th passage). Since the apparatus of Son, Koseki, and Wang comprises the combination of a preheating unit and a cooling plate, the glass substrate can be cooled with a cooling plate before preheating the glass substrate. However, Son doesn’t suggest a cooling spray. Rossmeier teaches cutting a glass substrate by applying heat using a laser beam as well as a cooling mechanism, such as a spray nozzle that sprays a cooling medium during the cutting. Rossmeier teaches this combination enhances a temperature difference to effect the cutting of the glass substrate ([0023], [0024]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized a cooling unit for spraying the edge of the glass substrate to effect the cutting/chamfering of the glass substrate, as taught by Rossmeier. Furthermore, Rossmeier teaches moving the glass relative to the heating element and the cooling spray ([0023]). Son further teaches it is a well-known alternative to fix the glass substrate and move the heating member (page 4 bottom 3 passages). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have move the cooling spray along the edge of the glass substrate along with the heating element at a desired velocity, as Son teaches it is a well known alternative to fixing the cooling spray and moving the substrate, while predictable providing for the same result of cutting/chamfering the glass substrate.
In further regards to claim 16, Son teaches a temperature adjustment unit that maintains the temperature of the working space in the range of 0-10°C (“working environment” page 3, 7th-8th passage). Son also teaches the edge could be selectively cooled (page 3, 6th passage). In combining the cooling nozzle of Rossmeier and the recommended temperature range of 0-10°C, the edge could be selected cooled to 0°C. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741